DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed September 10, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Foreign Patent Document Cite No. 5 has not been considered.  
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, “further comprising cone support rod” should be “further comprising a cone support rod”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,665,122 (Kambin) in view of U.S. Patent No. 6,443,989 (Jackson ‘989).
Regarding claims 1 and 6, Kambin discloses an implant for separating bones of a joint, the implant comprising: a base (23); an upper endplate (16) extending from the base and configured to engage a first vertebral body; a lower endplate (17) extending from the base and configured to engage a second vertebral body; a cone (26/27) disposed between the upper endplate and the lower endplate and configured to separate each of the upper endplate and the lower endplate to increase a height of the implant.
Kambin fails to disclose separating the endplates by bending them, wherein the upper endplate and the lower endplate are configured to bend back to an original configuration when the cone is withdrawn to decrease the height of the implant.  However, Jackson ‘989 discloses an intervertebral implant that includes upper and lower end plates (15/16) joined at a base (17), wherein a cone (7, 8, 9) separates the end plates by bending them to increase the height of the implant, and wherein the endplates are configured to bend back to an original configuration when the cone is withdrawn to decrease the height of the implant (see Figs. 9-13; col. 5, line 64 – col. 6, line 9; and col. 7, lines 38-59).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the endplates to be resiliently, bendably attached to the base as suggested by Jackson ‘989 in order to allow the endplates to be angled relative to each other during expansion to restore a desired lordosis of the vertebrae.  
Regarding claim 2, Kambin discloses wherein the cone engages a ramped surface (24/25) of each of the upper endplate and the lower endplate.
Regarding claim 5, Kambin as modified by Jackson in claim 1 above suggests further including at least one ramped surface (24/25) formed upon at least one of the upper endplate and the lower endplate, said at least one ramped surface mateable with the cone (26/26) to be resiliently displaced to change a height dimension of said implant when said cone is moved against said at least one ramped surface (see Jackson ‘989, Figs. 9-13; col. 5, line 64 – col. 6, line 9; and col. 7, lines 38-59).
Regarding claim 7, Kambin discloses further comprising a threaded connecting bore (30/32/33) engaged with the cone.
Regarding claim 8, Kambin discloses wherein the threaded connecting bore is configured to engage a tool (37/39), wherein the tool is configured to rotate (40) the cone (see col. 4, lines 7-9).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambin in view of Jackson ‘989, and further in view of U.S. Patent Application Publication No. 2011/0178598 (Rhoda).
Regarding claim 3, Kambin in view of Jackson ‘989 fails to suggest further comprising an expansion gear configured to rotate the cone.  However, Rhoda discloses an intervertebral implant wherein an expansion gear (16) is used to rotate a translatable portion (12) of the implant to expand the implant (see paragraph [0033]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the cone of Kambin in view of Jackson ‘989 to include an expansion gear instead of a hexagonal socket as such a modification merely involves a simple substitution of one known tool coupling mechanism for effecting rotation for another known tool coupling mechanism for effecting rotation without any unpredictable results.  
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambin in view of Jackson ‘989 and Rhoda, and further in view of U.S. Patent No. 6,821,298 (Jackson ‘298).
Regarding claim 4, Kambin in view of Jackson ‘989 and Rhoda fails to disclose further comprising a cone support rod threadably engaged with the cone.  However, Jackson ‘289 discloses an intervertebral implant (201) including a threaded cone support rod (223) that is threadably engaged with a cone (cap assembly 203/204/251/252) used to expand the implant.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Kambin in view of Jackson ‘989 and Rhoda to include a cone support rod as suggested by Jackson ‘298 in order to provide additional load-bearing structural support to the implant and to guide movement of the cone inside the implant.  
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambin in view of Jackson ‘989, and further in view of U.S. Patent No. 6,102,950 (Vaccaro).
Regarding claims 9 and 10, Kambin in view of Jackson ‘989 fails to disclose further comprising a cone support rod connected to the cone and further comprising a pin connected to the upper endplate and the lower endplate, wherein the cone support rod is in threaded engagement with the pin such that height of the implant is increased when the cone is rotated and the cone support rod moves into the pin.  However, Vaccaro discloses an intervertebral implant (10) including a cone (40) and cone support rod (80) connected to the cone and further comprising a pin (32) connected to an upper endplate and a lower endplate (see Fig. 6, e.g.), wherein the cone support rod is in threaded engagement with the pin (via threaded bore 34) such that height of the implant is increased when the cone is moved and the cone support rod moves into the pin (see Fig. 7).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the implant of Kambin in view of Jackson ‘989 to include a cone support rod threadedly engageable with a pin as suggested by Vaccaro in order to provide additional load-bearing structural support to the implant and to guide movement of the cone inside the implant.  
Claims 11-13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambin in view of Jackson ‘989 and Rhoda.
Regarding claims 11, 13, and 16, Kambin discloses an implant for separating bones of a joint, the implant comprising: a base (23); an upper endplate (16) extending from the base and configured to engage a first vertebral body; a lower endplate (17) extending from the base and configured to engage a second vertebral body; and a cone (26/27) disposed between the upper endplate and the lower endplate and configured to separate each of the upper endplate and the lower endplate to increase a height of the implant.
Kambin fails to disclose separating the endplates by bending them, wherein the upper endplate and the lower endplate are configured to bend back to an original configuration when the cone is withdrawn to decrease the height of the implant.  However, Jackson ‘989 discloses an intervertebral implant that includes upper and lower end plates (15/16) joined at a base (17), wherein a cone (7, 8, 9) separates the end plates by bending them to increase the height of the implant, and wherein the endplates are configured to bend back to an original configuration when the cone is withdrawn to decrease the height of the implant (see Figs. 9-13; col. 5, line 64 – col. 6, line 9; and col. 7, lines 38-59).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the endplates to be resiliently, bendably attached to the base as suggested by Jackson ‘989 in order to allow the endplates to be angled relative to each other during expansion to restore a desired lordosis of the vertebrae.  
Kambin in view of Jackson ‘989 fails to suggest further comprising an expansion gear connected to the cone and configured to rotate the cone.  However, Rhoda discloses an intervertebral implant wherein an expansion gear (16) is used to rotate a translatable portion (12) of the implant to expand the implant (see paragraph [0033]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the cone of Kambin in view of Jackson ‘989 to include an expansion gear instead of a hexagonal socket as such a modification merely involves a simple substitution of one known tool coupling mechanism for effecting rotation for another known tool coupling mechanism for effecting rotation without any unpredictable results.  
Regarding claim 12, Kambin discloses wherein the cone engages a ramped surface (24/25) of each of the upper endplate and the lower endplate.
Regarding claim 15, Kambin as modified by Jackson in claim 11 above suggests further including at least one ramped surface (24/25) formed upon at least one of the upper endplate and the lower endplate, said at least one ramped surface mateable with the cone (26/26) to be resiliently displaced to change a height dimension of said implant when said cone is moved against said at least one ramped surface (see Jackson ‘989, Figs. 9-13; col. 5, line 64 – col. 6, line 9; and col. 7, lines 38-59).
Regarding claim 17, Kambin discloses further comprising a threaded connecting bore (30/32/33) engaged with the cone.
Regarding claim 18, Kambin discloses wherein the threaded connecting bore is configured to engage a tool (37/39), wherein the tool is configured to rotate (40) the cone (see col. 4, lines 7-9).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambin in view of Jackson ‘989 and Rhoda, and further in view of Jackson ‘298.
Regarding claim 14, Kambin in view of Jackson ‘989 and Rhoda fails to disclose further comprising a cone support rod threadably engaged with the cone.  However, Jackson ‘289 discloses an intervertebral implant (201) including a threaded cone support rod (223) that is threadably engaged with a cone (cap assembly 203/204/251/252) used to expand the implant.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Kambin in view of Jackson ‘989 and Rhoda to include a cone support rod as suggested by Jackson ‘298 in order to provide additional load-bearing structural support to the implant and to guide movement of the cone inside the implant.  
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambin in view of Jackson ‘989 and Rhoda, and further in view of Vaccaro.
Regarding claims 9 and 10, Kambin in view of Jackson ‘989 and Rhoda fails to disclose further comprising a cone support rod connected to the cone and further comprising a pin connected to the upper endplate and the lower endplate, wherein the cone support rod is in threaded engagement with the pin such that height of the implant is increased when the cone is rotated and the cone support rod moves into the pin.  However, Vaccaro discloses an intervertebral implant (10) including a cone (40) and cone support rod (80) connected to the cone and further comprising a pin (32) connected to an upper endplate and a lower endplate (see Fig. 6, e.g.), wherein the cone support rod is in threaded engagement with the pin (via threaded bore 34) such that height of the implant is increased when the cone is moved and the cone support rod moves into the pin (see Fig. 7).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the implant of Kambin in view of Jackson ‘989 and Rhoda to include a cone support rod threadedly engageable with a pin as suggested by Vaccaro in order to provide additional load-bearing structural support to the implant and to guide movement of the cone inside the implant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773